As filed with the Securities and Exchange Commission on November 27, 2015 UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-09445 Marketocracy Funds (Exact name of registrant as specified in charter) P.O. Box 23791, San Jose, CA 95153 (Address of principal executive offices) (Zip code) Kendrick W. Kam P.O. Box 23791, San Jose, CA 95153 (Name and address of agent for service) 1-888-884-8482 Registrant's telephone number, including area code Date of fiscal year end: June 30 Date of reporting period:September 30, 2015 Item 1. Schedule of Investments. Marketocracy Masters 100 Fund Portfolio of Investments September 30, 2015 (Unaudited) Shares Market Value Common Stocks - 62.4% $ (Cost $3,586,107) ACCOMMODATION AND FOOD SERVICES - 1.0% CHH CHOICE HOTELS INTERNATIONAL, INC. LPCN LIPOCINE, INC.* SBUX STARBUCKS CORP. CONSTRUCTION - 1.5% DHI DR HORTON, INC. KBH KB HOME LEN LENNAR CORP. - CLASS A MDC MDC HOLDINGS, INC. PHM PULTEGROUP, INC. RYL RYLAND GROUP, INC. (The) TOL TOLL BROTHERS, INC.* XIN XINYUAN REAL ESTATE CO., LTD. - ADR FINANCE AND INSURANCE - 1.8% CME CME GROUP, INC. TACO DEL TACO RESTAURANTS, INC.* GNW GENWORTH FINANCIAL, INC.* IBN ICICI BANK, LTD. - ADR MET METLIFE, INC. MTG MGIC INVESTMENT CORP.* USB US BANCORP INFORMATION - 4.5% EA ELECTRONIC ARTS, INC.* FIS FIDELITY NATIONAL INFORMATION SERVICES FTR FRONTIER COMMUNICATIONS CORP. GTT GTT COMMUNICATIONS, INC.* NFLX NETFLIX, INC.* DIS WALT DISNEY CO. (THE) MANUFACTURING - 37.6% ACAD ACADIA PHARMACEUTICALS, INC.* AJRD AEROJET ROCKETDYNE HOLDINGS, INC.* AKS AK STEEL HOLDING CORP.* FOLD AMICUS THERAPEUTICS, INC.* ANAC ANACOR PHARMACEUTICALS, INC.* AAPL APPLE, INC. AVGO AVAGO TECHNOLOGIES LTD. BBRY BLACKBERRY, LTD.* BRCM BROADCOM CORP. - Class A BLDR BUILDERS FIRSTSOURCE, INC.* CELG CELGENE CORP.* CEMP CEMPRA, INC.* CVX CHEVRON CORP. CMRX CHIMERIX, INC.* CRUS CIRRUS LOGIC, INC.* KO COCA-COLA CO. (THE) STZ CONSTELLATION BRANDS, INC. - Class A CYAN CYANOTECH CORP.* DPRX DIPEXIUM PHARMACEUTICALS, INC.* XOM EXXON MOBIL CORP. FCSC FIBROCELL SCIENCE, INC.* FSLR FIRST SOLAR, INC.* FOMX FOAMIX PHARMACEUTICALS LTD.* FEIM FREQUENCY ELECTRONICS, INC.* GILD GILEAD SCIENCES, INC. HALO HALOZYME THERAPEUTICS, INC.* IG IGI LABORATORIES, INC.* ILMN ILLUMINA, INC.* ITT ITT CORP. IXYS IXYS CORP. JKS JINKOSOLAR HOLDING CO. LTD. - ADR* KERX KERYX BIOPHARMACEUTICALS, INC.* KMG KMG CHEMICALS, INC. LSCC LATTICE SEMICONDUCTOR CORP.* MNK MALLINCKRODT PLC* MNKD MANNKIND CORP.* MGPI MGP INGREDIENTS, INC. MNTA MOMENTA PHARMACEUTICALS, INC.* MNST MONSTER BEVERAGE CORP.* NWBO NORTHWEST BIOTHERAPEUTICS, INC.* NVGN NOVOGEN LTD. - ADR* NVDA NVIDIA CORP. NXPI NXP SEMICONDUCTORS NV* PRTK PARATEK PHARMACEUTICALS, INC. PERY PERRY ELLIS INTERNATIONAL, INC.* PSTI PLURISTEM THERAPEUTICS, INC.* POZN POZEN, INC.* PRTA PROTHENA CORP. PLC* QRVO QORVO, INC.* RDHL REDHILL BIOPHARMA LTD - ADR* REED REED'S, INC.* SOL RENESOLA, LTD. - ADR* SGNT SAGENT PHARMACEUTICALS, INC.* SNY SANOFI - ADR SRPT SAREPTA THERAPEUTICS, INC.* SWKS SKYWORKS SOLUTIONS, INC. SODA SODASTREAM INTERNATIONAL LTD.* SUPN SUPERNUS PHARMACEUTICALS, INC.* TTM TATA MOTORS, LTD. - ADR TSO TESORO CORP. TTPH TETRAPHASE PHARMACEUTICALS, INC.* TGTX TG THERAPEUTICS, INC.* TCON TRACON PHARMACEUTICALS, INC.* TSL TRINA SOLAR LTD. - ADR* UA UNDER ARMOUR, INC. - CLASS A* VRTX VERTEX PHARMACEUTICALS, INC.* ZAHLY ZUOAN FASHION LTD. - ADR* 0 MINING, QUARRYING, AND OIL AND GAS EXTRACTION - 2.0% COP CONOCOPHILLIPS DVN DEVON ENERGY CORP. LINE LINN ENERGY LLC PBR PETROLEO BRASILEIRO S.A. - ADR* SLW SILVER WHEATON CORP. OTHER SERVICES (EXCEPT PUBLIC ADMINISTRATION) - 0.1% AVXL ANAVEX LIFE SCIENCES CORP.* PROFESSIONAL, SCIENTIFIC, AND TECHNICAL SERVICES - 12.0% AKAO ACHAOGEN, INC.* AFFX AFFYMETRIX, INC.* AMRI ALBANY MOLECULAR RESEARCH, INC.* BLUE BLUEBIRD BIO, INC.* CBM CAMBREX CORP.* EXEL EXELIXIS, INC.* ITCI INTRA CELLULAR THERAPIES, INC.* LMNX LUMINEX CORP.* NVAX NOVAVAX, INC.* TRVN TREVENA, INC.* RETAIL TRADE - 1.5% DANG E-COMMERCE CHINA DANGDANG, INC. - ADR* EVLV EVINE LIVE, INC.* JCP JC PENNEY CO., INC.* OSTK OVERSTOCK.COM, INC.* WSM WILLIAMS-SONOMA, INC. TRANSPORTATION AND WAREHOUSING - 0.3% RRTS ROADRUNNER TRANSPORTATION SYSTEMS, INC.* WMB WILLIAMS COS., INC. (THE) WHOLESALE TRADE - 0.1% HBP HUTTIG BUILDING PRODUCTS, INC.* PARTNERSHIPS & TRUST - 4.2% (Cost $219,299) FINANCE AND INSURANCE - 0.3% AGNC AMERICAN CAPITAL AGENCY CORP. MFA MFA FINANCIAL, INC. REAL ESTATE AND RENTAL AND LEASING - 3.9% ARPI AMERICAN RESIDENTIAL PROPERTIES, INC. NLY ANNALY CAPITAL MANGEMENT, INC. HCP HCP, INC. VER VEREIT, INC. INVESTMENT COMPANIES - 4.7% (Cost $251,373) TMV DIREXION DAILY 20 YEAR PLUS TREASURY BEAR 3X SHARES* IFN INDIA FUND, INC. (THE) IAU ISHARES GOLD TRUST* SLV ISHARES SILVER TRUST* BRF MARKET VECTORS BRAZIL SMALL-CAP ETF DBA POWERSHARES DB AGRICULTURE FUND* DBC POWERSHARES DB COMMODITY INDEX TRACKING FUND* PHYS SPROTT PHYSICAL GOLD TRUST* HQL TEKLA LIFE SCIENCES INVESTORS MONEY MARKET FUNDS - 28.6% (Cost $1,385,550) FIGXX FIDELITY INSTITUTIONAL MONEY MARKET FUNDS, 0.01% (^) TOTAL INVESTMENT SECURITIES - 99.9% (Cost $5,442,329) OTHER ASSETS IN EXCESS OF LIABILITIES - 0.1% NET ASSETS - 100.0% $ ADR American Depository Receipt * Non-income producing security. ^ Seven-day yield as of September 30, 2015 The cost basis of investments for federal income tax purposes at September 30, 2015 was as follows+: Cost of investments Gross unrealized appreciation Gross unrealized depreciation ) Net unrealized appreciation $ ) +Because tax adjustments are calculated annually, the above table reflects the tax adjustments outstanding at the Fund’s previous fiscal year end.For the previous fiscal year’s federal income tax information, please refer to the Notes to Financial Statements section in the Fund’s most recent annual report. The Marketocracy Masters 100 Fund (the "Fund") has adopted authoritative fair valuation accounting standards which establish an authoritative definition of fair value and set out a hierarchy for measuring fair value. These standards require additional disclosures about the various inputs and valuation techniques used to develop the measurements of fair valueand a discussion in changes in valuation techniques and related inputs during the period. These inputs are summarized in the three broad levels listed below. • Level 1 — Unadjusted quoted prices in active markets for identical assets or liabilities that the Fund has the to access. • Level 2 — Observable inputs other than quoted prices included in Level 1 that are observable for the asset or liability, either directly or indirectly.These inputs may include quoted prices for identical instrument on an inactive market, prices for similar instruments, interest rates, prepayment spreads, credit risk, yield curves, default rates and similar data. • Level 3 — Unobservable inputs for the asset or liability, to the extent relevant observable inputs are not available, representing the Fund's own assumptions about the assumptions a market participant would use in valuing theasset or liability, and would be based on the best information available. The following is a summary of the inputs used to value the Fund's investments as of September 30, 2015: Level 1 Level 2 Level 3 Total COMMON STOCKS^ $ $
